Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-20 are pending.  

Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 recite “The system of 4”, should be “The system of claim 4”. 
  Appropriate correction is required.

Claim Rejections 35 USC §101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c). 
Regarding Step 1
Claims 1-12 are directed toward a system (machine). Claims 13-19 are directed to a method (process). Claim 20 is directed toward a non-transitory computer-readable medium (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.
Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. Independent claim 20 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A system comprising: 
a computing device configured to: 
obtain time series data for a previous time period; 
generate first predictions for a future time period using at least a subset of the time series data; 
generate second predictions for the future time period; 
aggregate the first and the second predictions to determine final forecast predictions for the future time period; and 
present the final forecast predictions.
Regarding independent claim 13, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 13. A method comprising: 
obtaining time series data for a previous time period, the time series data including a plurality of intervals with a stationary time series values and one or more intervals with high intensity spike values; 
generate first predictions for a future time period using a first subset of the time series data including the plurality of intervals with stationary time series values; 
generate second predictions using a second subset of the time series data including the one or more intervals with the high intensity spike values; 
aggregate the first and the second predictions to determine final forecast predictions for the future time period; and 
cause to present the final forecast predictions.

The Applicant's Specification titled "METHOD AND APPARATUS FOR SURGE-AJUSTED FORECASTING" emphasizes the need for data analysis, "In summary, the present disclosure relates to methods and systems for forecast predictions (i.e. sales volume). In example aspects, based on received different time series " (Spec. [0040-0044]). 

As the bolded claim limitations above demonstrate, independent claims 1, 13, and 20 recites the abstract idea of aggregating a first and second predictions to determine final forecast predictions for a future time period. which is “observation, evaluations, judgments, and opinions,” expressly categorized under mental processes. See MPEP §2106.04(a)(2)(II). 
Dependent claims 2-12, and 14-19 further reiterate the same abstract ideas with further embellishments, such as 
claim 2 wherein the subset of the time series data includes a set of time series values below a predetermined threshold value. 
claim 3   wherein time series data includes values corresponding to a number of orders received by a retailer per day.
claims 4  wherein the computing device is further configured to apply at least two baseline prediction models to the time series data to generate the first predictions.
claims 5 wherein generating the first predictions is further based at least in part on an accuracy associated with each of the at least two baseline prediction models.
claims  6 wherein the accuracy associated with each of the at least two baseline models is based on a mean absolute percentage error of the corresponding baseline prediction model.
claim 7 wherein the bias second predictions are generated based at least in part on one or more exogenous parameters associated with the future time period.
claims 8 wherein the one or more exogenous parameters include variables associated with one or more of holiday indicators, events indicators, and temporal indicators.
claims 9 wherein generating the second predictions is based on a second subset of the time series data including values above a predetermined threshold associated with high intensity spikes.
Claim 10 wherein generating the second predictions is based on a probability of a high intensity spike in a prediction value at each interval in the future time period.
Claim 11 wherein aggregating the first and the second predictions includes applying a summing function to add a first value of the first prediction and a second value of the second prediction for corresponding each interval of the future time period r. 
Claim 12 wherein aggregating the first and the second predictions is based on an accuracy associated with an algorithm used to generate the first predictions and another algorithm used to generate the second predictions.
Claim 14 wherein the high intensity spike values include values corresponding to intervals of the time series data that are above a predetermined spike threshold value.
Claim 15 wherein the first predictions are generated using at least two algorithms that are selected from a plurality of algorithms based on the time series data and an accuracy associated with each of the two algorithms.
Claim 16 wherein aggregating the first and the second predictions is based on an accuracy associated with algorithms used to predict each of the first predictions and the second prediction.
Claim 17 wherein aggregating the first and the second predictions is based on the high intensity spike values in the second subset of time series data.
Claim 18 further comprising performing an operation based on the final forecast predictions, the operation including one of ordering one or more items, generating an employee schedule, or stocking one or more items.
Claim 19 wherein the time series data includes values corresponding to a number of employees scheduled to work per day.
which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 13, and 20.

Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claim 13 does not recite any additional element. There is nothing to analyze under step 2 prong 2, and step 2B. Independent claims 1, and 20 include the following additional elements which do not amount to a practical application:
Claim 1. A system comprising: a computing device configured to:
Claim 20. A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising:
The bolded limitations recited above in independent claims 1, and 20 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a system, processor(s), computer memory, and a non-transitory computer-readable medium which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2). The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, " The methods may also be at least partially embodied in the form of a computer into which
 computer program code is loaded or executed, such that, the computer becomes a special purpose computer for practicing the methods. When implemented on a general-purpose processor, the  computer program code segments configure the processor to create specific logic circuits. The methods may alternatively be at least partially embodied in application specific integrated circuits for performing the methods. (Spec. [0085). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 13 and 20) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. The claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for aggregating a first and second predictions to determine final forecast predictions for a future time period and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). The current invention received different time series to aggregate a first and second predictions to determine final forecast predictions for a future time period. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-12, and 14-19 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 13, and 20 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 13, and 20, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.
Regarding Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) as described above with respect to Step 2A Prong 2, the additional element of claims 1, 13, and 20 include a system, a computing device, a non-transitory computer readable medium, processor and a device. The displaying interface and storing data merely amount to a general purpose computer used to apply the abstract idea(s) (MPEP 2106.05(f)) and/or performs insignificant extra-solution activity, e.g. data retrieval and storage, as described above (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.06(05)(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to aggregating a first and second predictions to determine final forecast predictions for a future time period.
Claims 1-20 is accordingly rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. US 2015/0019295 (hereinafter Natarajan) in view of Shashikant Rao et al. US 2020/0242483 (hereinafter Shashikant). 

	
Regarding Claim 1: 
A system comprising: a computing device configured to: 
obtain time series data for a previous time period; (Natarajan [0031], “input data to the forecasting engine, which is the time series history of the known retail price of the given product, is obtained from inventory systems”) 
generate first predictions for a future time period using at least a subset of the time series data; (Natarajan [0031], “the point forecasts for each extracted price time series in the regular and promoted states at block 109”. Natarajan [0048], “provide the point forecast of the promotional-price time series (block 109), the point forecast of the regular-price time series (block 109)”. Natarajan [0037], “the forecasting of the promotional and regular prices from the extracted promotional regular time series of prices using known time series forecasting …. For each time series”.)   
generate second predictions for the future time period; (Natarajan [0031], “the point forecasts for each extracted price time series the promotion duration time series are obtained”. Natarajan [0038], “the forecasting of the promotion duration from the extracted promotional duration time series is performed using known time series forecasting that incorporate trend and seasonality effects at block 111 of fig. 1”. Also, see [0048], [0051])
aggregate the first and the second predictions to determine final forecast predictions for the future time period; and (Natarajan figure 1 [0031], “the final prices forecast is provided by combining all these point forecasts of each separate time series”. Natarajan [0047], “obtained by combining the forecasts of the two extracted price time series (from block 109 (i.e. first)), as well as the forecasts of the promotion duration time series (block 111 (i.e., second)). 
But, specifically fails to disclose present the final forecast predictions.  
However, Shashikant teaches the following limitation:  
present the final forecast predictions.  (Shashikant [0097], “the prediction module 430 outputs the prediction output data 440. The prediction output data 440 includes a prediction about at least one future values of the time series input data 310”.)
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Natarajan, to include the feature of outputting a prediction, as taught by Shashikant, in order to present/output the final forecast prediction (Shashikant [0097]) and improve a user’s receipt of forecasting information. 



	
Regarding Claim 2: 
Natarajan in view of Shashikant disclose the system of claim 1, 
Natarajan further teach wherein the subset of the time series data includes a set of time series values below a predetermined threshold value.  (Natarajan [0031], “a heuristic method identifies the state transitions by calculating the one-step percentage change in the running retail prices, and using threshold values for these percentage changes to identify transitions between the promotional and regular price state”. Natarajan [0044], “the extracted time series out of the original time series of historic prices for the case when the stat indicator is equal to 0”.) 


Regarding Claim 4: 
Natarajan in view of Shashikant disclose the system of claim 1, 
Shashikant further teach wherein the computing device is further configured to apply at least two baseline prediction models to the time series data to generate the first predictions.  (Shashikant [0035], “different customized models are utilized to forecast each set of time series having certain characteristics”. [0040] [0068-0071], “given a certain number of transforms in combination with a certain number of prediction algorithms, the number of prediction algorithms is available from which to select for any given input time series …. Machine learning is used to determine which model of the possible models is best to apply to a time series … determine the best model combination of a prediction algorithm and a transform”. Shashikant [0090], “a baseline decision graph is generated based on trained meta-models”. Also, see [0059], [0062], &  [0095]) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Natarajan, to include the feature of applying different models, as taught by Shashikant, in order to apply at least two prediction models to the time series (Shashikant [0035]). This will allow the system determine the best model combination of a prediction and improve the accuracy of predictions which provides an improved relationship between the range of possibilities of what an actual outcome will be (Shashikant [0071 and 0029]). 
Regarding Claim 5: 
Natarajan in view of Shashikant disclose the system of 4, 
Shashikant further teach wherein generating the first predictions is further based at least in part on an accuracy associated with each of the at least two baseline prediction models.  (Shashikant [0035], “the meta-model training system trains meta-models based on a combination of improving accuracy and decreasing time to perform training”.  Shashikant [0063], “improves the predictive accuracy of a subsequent prediction algorithm of the possible prediction algorithms 224, which is utilized to make a prediction into the future”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Natarajan, to include the feature of applying different models based on the accuracy, as taught by Shashikant, in order to apply at least two prediction models to the time series (Shashikant [0035]). This will allow the system determine the best model combination of a prediction and improve the accuracy of predictions which provides an improved relationship between the range of possibilities of what an actual outcome will be (Shashikant [0071 and 0029]). 

Regarding Claim 7: 
Natarajan in view of Shashikant disclose the system of claim 1, 
Natarajan further teach wherein the bias second predictions are generated based at least in part on one or more exogenous parameters associated with the future time period.  (Natarajan [0021], systems for modeling the duration and intensity of promotional discounts ….. automatic forecasting framework that can independently specify the appropriate additive or multiplicative trend, and seasonal components”. Natarajan [0054], “using any of known time series forecasting methods … mean shifts, trends, seasonality, and holiday effects”. Natarajan [0024], “sales are driven by holidays/seasonal factors”. See fig.  6) 
Regarding Claim 8: 
Natarajan in view of Shashikant disclose the system of claim 7, 
Natarajan further teach wherein the one or more exogenous parameters include variables associated with one or more of holiday indicators, events indicators, and temporal indicators.   (Natarajan [0021], systems for modeling the duration and intensity of promotional discounts ….. automatic forecasting framework that can independently specify the appropriate additive or multiplicative trend, and seasonal components”. Natarajan [0054], “using any of known time series forecasting methods … mean shifts, trends, seasonality, and holiday effects”. Natarajan [0024], “sales are driven by holidays/seasonal factors”. See fig.  6)
Regarding Claim 9: 
Natarajan in view of Shashikant disclose the system of claim 1, 
Natarajan further teach wherein generating the second predictions is based on a second subset of the time series data including values above a predetermined threshold associated with high intensity spikes.  (Natarajan figure 6 [0031], “a heuristic method identifies the state transitions by calculating the one-step percentage change in the running retail prices, and using threshold values for these percentage changes to identify transitions between the promotional and regular price state” Natarajan [0031], “obtaining the duration for which the price stays in the promotion state, i.e., extracting the promotion duration (inter-arrival) time series at block 107”. See fig. 6 directed to a promotion inter-arrival time series with high intensity spike value) 

Regarding Claim 10: 
Natarajan in view of Shashikant disclose the system of claim 1, 
Natarajan further teach wherein generating the second predictions is based on a probability of a high intensity spike in a prediction value at each interval in the future time period.  (Natarajan [0031], “the point forecasts for each extracted price time series the promotion duration time series are obtained”. Natarajan [0038], “the forecasting of the promotion duration from the extracted promotional duration time series is performed using known time series forecasting that incorporate trend and seasonality effects at block 111 of fig. 1”. Also, see [0048], [0051])
Regarding Claim 11:  
Natarajan in view of Shashikant disclose the system of claim 1, 
Natarajan further teach wherein aggregating the first and the second predictions includes applying a summing function to add a first value of the first prediction and a second value of the second prediction for corresponding each interval of the future time period r.  (Natarajan [0031], “the final price forecast is provided by combining all these point forecasts of each separate time series (block 113). Natarajan [0047], “ensuring time periods, obtained by combining the forecasts of the two extracted price time series as well as the forecasts of the promotion duration time series”. Also, see [0050], “while the t in formulas (1) and (4) represent the time steps in the original time series comprising both promotion and regular prices (i.e., before extraction). The T0, T1 and T values in Formula (5) represent the index for the rolling horizon of time series values at the forecast instant for the promotion price, regular price, and overall time series respectively (note that T0 + T1 = T)”.) 

Regarding Claim 12: 
Natarajan in view of Shashikant disclose the system of claim 1, 
Shashikant further teach wherein aggregating the first and the second predictions is based on an accuracy associated with an algorithm used to generate the first predictions and another algorithm used to generate the second predictions.  (Shashikant [0035], “different customized models are utilized to forecast each set of time series having certain characteristics”. [0040] [0068-0071], “given a certain number of transforms in combination with a certain number of prediction algorithms, the number of prediction algorithms is available from which to select for any given input time series …. Machine learning is used to determine which model of the possible models is best to apply to a time series … determine the best model combination of a prediction algorithm and a transform”. Shashikant [0090], “a baseline decision graph is generated based on trained meta-models”. Also, see [0059], [0062], &  [0095])

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Natarajan, to include the feature of applying different models, as taught by Shashikant, in order to apply at least two prediction models to the time series (Shashikant [0035]). This will allow the system determine the best model combination of a prediction and improve the accuracy of predictions which provides an improved relationship between the range of possibilities of what an actual outcome will be (Shashikant [0071 and 0029]). 

Regarding Claim 13: 
A method comprising: 
obtaining time series data for a previous time period, (Natarajan [0031], “input data to the forecasting engine, which is the time series history of the known retail price of the given product, is obtained from inventory systems”) the time series data including a plurality of intervals with a stationary time series values (Natarajan [0031], “the state indicator value is imputed for each price data using heuristic methods …. Using threshold values for these percentage changes to identify transition between the promotional and regular price state. After imputing this state indicator, the method further comprises extracting the price time series for each state (i.e., promotional and regular corresponding to the indicator values imputed from the time series”. See fig. 5 directed to a regular data (i.e., a stationary time series)) and one or more intervals with high intensity spike values; (Natarajan [0031], “obtaining the duration for which the price stays in the promotion state, i.e., extracting the promotion duration (inter-arrival) time series at block 107”. See fig. 6 directed to a promotion inter-arrival time series with high intensity spike value) 
generate first predictions for a future time period using a first subset of the time series data including the plurality of intervals with stationary time series values; (Natarajan [0031], “the point forecasts for each extracted price time series in the regular and promoted states at block 109”. Natarajan [0048], “provide the point forecast of the promotional-price time series (block 109), the point forecast of the regular-price time series (block 109)”. Natarajan [0037], “the forecasting of the promotional and regular prices from the extracted promotional regular time series of prices using known time series forecasting …. For each time series”.)   
generate second predictions using a second subset of the time series data including the one or more intervals with the high intensity spike values; (Natarajan [0031], “the point forecasts for each extracted price time series the promotion duration time series are obtained”. Natarajan [0038], “the forecasting of the promotion duration from the extracted promotional duration time series is performed using known time series forecasting that incorporate trend and seasonality effects at block 111 of fig. 1”. Also, see [0048], [0051])
aggregate the first and the second predictions to determine final forecast predictions for the future time period; and (Natarajan figure 1 [0031], “the final prices forecast is provided by combining all these point forecasts of each separate time series”. Natarajan [0047], “obtained by combining the forecasts of the two extracted price time series (from block 109 (i.e. first)), as well as the forecasts of the promotion duration time series (block 111 (i.e., second)). 
But, specifically fails to disclose cause to present the final forecast predictions.  
However, Shashikant teaches the following limitation:  
cause to present the final forecast predictions.  (Shashikant [0097], “the prediction module 430 outputs the prediction output data 440. The prediction output data 440 includes a prediction about at least one future values of the time series input data 310”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Natarajan, to include the feature of outputting a prediction, as taught by Shashikant, in order to present/output the final forecast prediction (Shashikant [0097]) and improve a user’s receipt of forecasting information.
Regarding Claim 14: 
Natarajan in view of Shashikant disclose the method of claim 13, 
Natarajan further teach wherein the high intensity spike values include values corresponding to intervals of the time series data that are above a predetermined spike threshold value.  (Natarajan Figure 6 [0031], “a heuristic method identifies the state transitions by calculating the one-step percentage change in the running retail prices, and using threshold values for these percentage changes to identify transitions between the promotional and regular price state” Natarajan [0031], “obtaining the duration for which the price stays in the promotion state, i.e., extracting the promotion duration (inter-arrival) time series at block 107”. See fig. 6 directed to a promotion inter-arrival time series with high intensity spike value) 

Regarding Claim 15: 
Natarajan in view of Shashikant disclose the method of claim 13, 
Shashikant further teach wherein the first predictions are generated using at least two algorithms that are selected from a plurality of algorithms based on the time series data and an accuracy associated with each of the two algorithms. (Shashikant [0035], “different customized models are utilized to forecast each set of time series having certain characteristics”. [0040] [0068-0071], “given a certain number of transforms in combination with a certain number of prediction algorithms, the number of prediction algorithms is available from which to select for any given input time series …. Machine learning is used to determine which model of the possible models is best to apply to a time series … determine the best model combination of a prediction algorithm and a transform”. Shashikant [0090], “a baseline decision graph is generated based on trained meta-models”. Also, see [0059], [0062], &  [0095]) 

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Natarajan, to include the feature of applying different models, as taught by Shashikant, in order to apply at least two prediction models to the time series (Shashikant [0035]). This will allow the system determine the best model combination of a prediction and improve the accuracy of predictions which provides an improved relationship between the range of possibilities of what an actual outcome will be (Shashikant [0071 and 0029]). 


Regarding Claim 16: 
Natarajan in view of Shashikant disclose the method of claim 13, 
Shashikant further teach wherein aggregating the first and the second predictions is based on an accuracy associated with algorithms used to predict each of the first predictions and the second prediction.   (Shashikant [0035], “the meta-model training system trains meta-models based on a combination of improving accuracy and decreasing time to perform training”.  Shashikant [0063], “improves the predictive accuracy of a subsequent prediction algorithm of the possible prediction algorithms 224, which is utilized to make a prediction into the future”.) 

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Natarajan, to include the feature of applying different models based on the accuracy, as taught by Shashikant, in order to apply at least two prediction models to the time series (Shashikant [0035]). This will allow the system determine the best model combination of a prediction and improve the accuracy of predictions which provides an improved relationship between the range of possibilities of what an actual outcome will be (Shashikant [0071 and 0029]). 


Regarding Claim 17: 
Natarajan in view of Shashikant disclose the method of claim 13, 
Natarajan further teach wherein aggregating the first and the second predictions is based on the high intensity spike values in the second subset of time series data.   (Natarajan Figure 6 [0031], “a heuristic method identifies the state transitions by calculating the one-step percentage change in the running retail prices, and using threshold values for these percentage changes to identify transitions between the promotional and regular price state” Natarajan [0031], “obtaining the duration for which the price stays in the promotion state, i.e., extracting the promotion duration (inter-arrival) time series at block 107”. See fig. 6 directed to a promotion inter-arrival time series with high intensity spike value) 


Regarding Claim 18: 
Natarajan in view of Shashikant disclose the method of claim 13, 
Shashikant further teach further comprising performing an operation based on the final forecast predictions, the operation including one of ordering one or more items, generating an employee schedule, or stocking one or more items.  (Shashikant [0128], “generate inventory replenishment data representing a request to a respective supplier for an order of additional inventory based on a forecast of low inventory for a respective user of the data management system”.)  
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Natarajan, to include the feature of applying different models, as taught by Shashikant, in order to apply at least two prediction models to the time series (Shashikant [0035]). This will allow the system determine the best model combination of a prediction and improve the accuracy of predictions which provides an improved relationship between the range of possibilities of what an actual outcome will be (Shashikant [0071 and 0029]). 

Regarding Claim 20: 
 A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising: 
obtaining time series data for a previous time period; (Natarajan [0031], “input data to the forecasting engine, which is the time series history of the known retail price of the given product, is obtained from inventory systems”)
generating first predictions for a future time period using at least a subset of the time series data; (Natarajan [0031], “the point forecasts for each extracted price time series in the regular and promoted states at block 109”. Natarajan [0048], “provide the point forecast of the promotional-price time series (block 109), the point forecast of the regular-price time series (block 109)”. Natarajan [0037], “the forecasting of the promotional and regular prices from the extracted promotional regular time series of prices using known time series forecasting …. For each time series”.)   
generating second predictions for the future time period; (Natarajan [0031], “the point forecasts for each extracted price time series the promotion duration time series are obtained”. Natarajan [0038], “the forecasting of the promotion duration from the extracted promotional duration time series is performed using known time series forecasting that incorporate trend and seasonality effects at block 111 of fig. 1”. Also, see [0048], [0051])
aggregating the first and the second predictions to determine final forecast predictions for the future time period; and (Natarajan figure 1 [0031], “the final prices forecast is provided by combining all these point forecasts of each separate time series”. Natarajan [0047], “obtained by combining the forecasts of the two extracted price time series (from block 109 (i.e. first)), as well as the forecasts of the promotion duration time series (block 111 (i.e., second)). 
But, specifically fails to disclose causing to present the final forecast predictions.
However, Shashikant teaches the following limitation:  
causing to present the final forecast predictions.  (Shashikant [0097], “the prediction module 430 outputs the prediction output data 440. The prediction output data 440 includes a prediction about at least one future values of the time series input data 310”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Natarajan, to include the feature of outputting a prediction, as taught by Shashikant, in order to present/output the final forecast prediction (Shashikant [0097]) and improve a user’s receipt of forecasting information.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. US 2015/0019295 (hereinafter Natarajan) in view of Shashikant Rao et al. US 2020/0242483 (hereinafter Shashikant) in view of Veltri et al. US 2017/0090879 (hereinafter Velletri). 
Regarding Claim 3: 
Natarajan in view of Shashikant disclose the system of claim 1 but, does not specifically teach or disclose, however, Veltri, in the same field of endeavor teaches wherein time series data includes values corresponding to a number of orders received by a retailer per day.  (Veltri [0039], “determine expectations for data based on past data to generate predictions about future data. for example, the card information may determine that a user’s store receives 10 orders per day on average, and if the store receives 100 orders in a single day, may assign a high importance measure to the order data for that day”.) 

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Natarajan and Shashikant, to include the feature of including the number of orders, as taught by Veltri, in order to include values corresponding to a number of orders received per day to predict/generate predictions about future data (Veltri [0039]). 
	 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. US 2015/0019295 (hereinafter Natarajan) in view of Shashikant Rao et al. US 2020/0242483 (hereinafter Shashikant) in view of Gormally et al. US 2022/0012609 (hereinafter Gormally). 
Regarding Claim 6: 
Natarajan in view of Shashikant disclose the system of claim 5 but, does not specifically teach or disclose, however, Gormally, in the same field of endeavor teaches wherein the accuracy associated with each of the at least two baseline models is based on a mean absolute percentage error of the corresponding baseline prediction model.  .  (Gormally [0021], “a metric is mean absolute percentage error (MAPE) that measures the average percentage difference between observed values and predicted values of a variable being forecast (or dependent variable). When a forecast is needed, selects a model that currently exhibits the highest accuracy and provides its predictions to downstream business processes or users”.)  

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Natarajan and Shashikant, to include the feature taught by Gormally, in order to include the mean absolute percentage error that measures the average percentage difference between time series (Gormally [0021]) to allow the system to select a model with the highest accuracy and provides its predictions to downstream business processes or users.  


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. US 2015/0019295 (hereinafter Natarajan) in view of Shashikant Rao et al. US 2020/0242483 (hereinafter Shashikant) in view of Ogawa Hidenori JP2007026361 (hereinafter Hidenori). 
Regarding Claim 19: 
Natarajan in view of Shashikant disclose the method of claim 13 but, does not specifically teach or disclose, however, Hidenori, in the same field of endeavor teaches wherein the time series data includes values corresponding to a number of employees scheduled to work per day.  (Hidenori pages 2-3, “identification information of each employee who has worked on that day for each past day … for each day and day of the month, the scheduled start time and end of the work for employees engaged in work for the shift plan. The scheduled time, the scheduled work time that is the time from the scheduled start time to the scheduled end time, and personnel that are the number of people required for the work are stored”. Hidenori page 16, “comparing the number of employees on the past day obtained by the previous day personnel acquisition means with the necessary personnel on the work shift planning target date obtained”.) 

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Natarajan and Shashikant, to include the feature of including the number of employees, as taught by Hidenori, in order to include values corresponding to a number of employees scheduled per day to predict/generate predictions about future data (i.e. number of employees needed) (Hidenori pages 2-3). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh B, Kumar P, Sharma N, Sharma KP. Sales forecast for amazon sales with time series modeling. In2020 First International Conference on Power, Control and Computing Technologies (ICPC2T) 2020 Jan 3 (pp. 38-43). IEEE. 
Chan et al. US 2014/0310235: Seasonal trending, forecsting, anomaly detection, and endpoint prediction of java heap usage. 
Ohana et al. US 2020/0250688: Method and system for attributes based forecasting. 
Silverman et al. US 2022/0180276: Systems and methods for forecasting using events. 
Yoldemir et al. US 2022/0107992: Detection trend changes in time series data. 
Ray et al. US 2016/0260110: System and method for predicting the sales behavior a new item. 
Verma et al. US 2020/0401967: Improved resource need forecasting tool. 
Scarpati et al. US 2018/0374109: Using machine learning to predict retail business volume. 
Leonard et al. US 2017/0061315: Dynamic prediction aggregation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMZEH OBAID/Examiner, Art Unit 3624